DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs US PGPUB 2019/0009756 in view of Jacobson US PGPUB 2013/0054080.
	Regarding claim 1, Jacobs discloses a control device [fig. 1, recharging server 114; par. 41] comprising: 
a communication unit communicatively coupled to at least one work machine and at least one battery exchange device [fig.1, server 114 is connected via communication network 112 to work machine 102 (an electric vehicle, which is capable of performing work, such as transporting people or cargo) and at least one battery exchange device including 106 and/or 104; pars. 41-42]; 
a processor [par. 41, a server]; and 
a memory storing a plurality of instructions, which when executed by the processor [par. 41, a server; par. 94, the server may implement the methods of figures 5 and 6], cause the processor to: 
receive a battery exchange request and first status information from the work machine and second status information from the at least one battery exchange device [fig. 5, step 504; pars. 46 & 67, a replacement request is received from an electric vehicle, via the server 114 (par. 46) and may include the location of the electric vehicle; the server receives status information from exchange devices 106/104 including “navigation information, battery charge state information, movement control instructions, and other information, instructions, or commands relevant to operations of the autonomous battery vehicles 104, 106” (par. 41)], the first status information comprising at least battery power information, location information, and a motion status of the work machine [pars. 41, 46 & 70; battery charge state information, navigation information, and continually updated location information such that the exchange vehicle 106/104 can meet the vehicle 102 “even though the electric vehicle may be moving” (par. 70), thus motion status via the updated location information; all communication can take place via the server, par. 46], the second status information comprising at least location information of the at least one battery exchange device [pars. 35, 41, 46 & 88; figs. 9A-9B; location/navigation information is received regarding the exchange devices 106/104 such that the device 106/104 which is the closest exchange vehicle (i.e. at the station 901 closest to the vehicle 102’s location) can be activated in response to an exchange request]; and
generate pre-judgment information, the pre-judgment information comprising at least the synchronization location and the synchronization time [pars. 29, 31, 41, 49, 56, 70 & 88-89; the initial plan/route comprises pre-judgement information that is used to navigate the exchange device 106 to the work vehicle 102 is pre-judgement information (that may change according to the vehicle’s updated location)]; 
determine, according to the first status information and the second status information, whether synchronization of the at least one work machine and the at least one battery exchange device is complete [par. 78; when an exchange vehicle 106 arrives at the work vehicle 102, communication takes place between an already present exchange vehicle 106 such that the already present exchange vehicle decouples and allows the new exchange vehicle to enter, completing synchronization, and all communication can take place via the server, (par. 46), thus the arrival of the new vehicle (second status information) is a determination that the synchronization is complete; the location of the vehicle 102 is also transmitted to the server (par. 41), thus the first status information also indicates that synchronization is complete once the locations match]; 
send a synchronization command to a corresponding battery exchange device to control the battery exchange device to move toward the work machine [pars. 29, 31, 41, 49, 56, 70 & 88-89; location/navigation information is received regarding the exchange devices 106/104 such that the device 106/104 which is the closest exchange vehicle (i.e. at the station 901 closest to the vehicle 102’s location) can be activated (commanded) in response to an exchange request, thus a command is sent]; and 
send a battery exchange command to the corresponding battery exchange device when the battery exchange device achieves synchronization with the work machine to control the battery exchange device to exchange the battery of the work machine  [par. 78; when an exchange vehicle 106 arrives at the work vehicle 102, communication takes place between an already present exchange vehicle 106 such that the already present exchange vehicle decouples and allows the new exchange vehicle to enter, completing synchronization, and all communication can take place via the server, (par. 46), thus the arrival of the new vehicle is a determination that the synchronization is complete and triggers “replacement by communications between the autonomous battery vehicles”, which can take place via the server (par. 46)].
While Jacob discloses that a processor calculates a synchronization location and a synchronization time of the work machine and the battery exchange device according to the first status information of the at least one work machine [pars. 29, 31, 41, 49, 56, 70 & 89; the exchange device 104/106 is controlled to rendezvous (thus at a time, i.e. the dispatch time and place, i.e. the current location of the vehicle) with the vehicle 102 at its current location, via constantly updated location information (par. 70) and a planning module (par. 56)], Jacobs does not explicitly disclose that the processor (of the “control device” in communication with the “work machine” and the “battery exchange device”) performs the calculation.
While Jacobs discloses utilizing the pre-judgment information to control the battery exchange device to move toward the work machine [pars. 29, 31, 41, 49, 56, 70 & 88-89; the initial plan/route comprises pre-judgement information that is used to navigate the exchange device 106 to the work vehicle 102 is pre-judgement information (that may change according to the vehicle’s updated location)] Jacobs does not explicitly disclose sending the pre-judgment information.
However, Jacobson discloses a battery exchange system [fig. 1], wherein a battery management module [fig. 1,300] in communication [fig. 1, via 600] with the work machine [fig. 1, 200] and the battery exchange device [fig. 1, 400] performs the calculation [fig. 4, steps 810-830; pars. 44-46; the battery management module 300 performs calculation to determine the optimized route of the battery-changing device (which can be a robotic vehicle) to the work vehicle].
Jacobson further discloses sending the pre-judgment information [fig. 4, steps 810-830; pars. 36 &44-46; the battery management module 300 performs calculation to determine the optimized route of the battery-changing device (which can be a robotic vehicle) to the work vehicle, said optimized route is sent as a command to the battery-changing device from the battery management module 300 via data network 600 (par. 36, fig. 1)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Jacobs to further include wherein the processor (of the “control device” in communication with the “work machine” and the “battery exchange device”) performs the calculation for the purpose of using the relative location of the vehicles to determine an optimized route plan for the battery-changing device that ensures it travels the least distance, as taught by Jacobson (pars. 21 & 23).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Jacobs to further include sending the pre-judgment information for the purpose of performing the analysis at an analysis module of the control device to consider the optimized plan for more than one battery-changing device, using Dijkstra's algorithm, Prim's algorithm, Kruskal's algorithm, Floyd-Warshall algorithm, Johnson's algorithm, or the like, as taught by Jacobson (par. 24).
Regarding claim 2, Jacobs discloses wherein: 
the memory stores a location of a plurality of battery exchange devices; and after receiving the battery exchange request and the first status information from the work machine, the processor selects a corresponding battery exchange device from the plurality of battery exchange devices according to the first status information and the location of the plurality of battery exchange devices [fig. 5, step 504; pars. 46 & 67, a replacement request is received from an electric vehicle, via the server 114 (par. 46) and may include the location of the electric vehicle; pars. 29, 31, 41, 49, 56, 70 & 88-89; location/navigation information is received regarding the exchange devices 106/104 such that the device 106/104 which is the closest exchange vehicle (i.e. at the station 901 closest to the vehicle 102’s location) can be activated (commanded) in response to an exchange request; since the “closest autonomous battery vehicle 902” is determined, it implies the server has knowledge (memory) of at least two locations of autonomous battery vehicles].
	Regarding claim 4, Jacobs discloses wherein: after sending the battery exchange command to the battery exchange device, the processor determines whether the battery exchange has completed according to the first status information or the second status information [par. 78; when an exchange vehicle 106, arrives at the work vehicle 102, communication takes place between an already present exchange vehicle 106 such that the already present exchange vehicle decouples and allows the new exchange vehicle to enter, completing synchronization, this communication can take place through the server (par. 46), once the battery/exchange vehicle is installed and the exchange vehicle communicate with the server to determine recharging locations relative to its own location, this is a confirmation that the exchange has completed and also is according to the second status information; fig. 6, steps 602 & 604]; 
after the battery exchange is completed, the processor sends a command to the battery exchange device to return to a base to control the battery exchange device to take an exchanged battery to the base for charging [pars. 74-78, the present exchange vehicle requests a replacement when its own battery depletes and is dispatched to a nearest recharging station after communication with the server].
	Regarding claim 7, Jacobs discloses a battery exchange method implemented in a control device communicatively coupled to at least one work machine and at least one battery exchange device [fig.1, server 114 is connected via communication network 112 to work machine 102 (an electric vehicle, which is capable of performing work, such as transporting people or cargo) and at least one battery exchange device including 106 and/or 104; pars. 41-42], the battery exchange method [par. 41, a server; par. 94, the server may implement the methods of figures 5 and 6] comprising: 
receiving a battery exchange request and first status information from the work machine [fig. 5, step 504; pars. 46 & 67, a replacement request is received from an electric vehicle, via the server 114 (par. 46) and may include the location of the electric vehicle; the server receives status information from exchange devices 106/104 including “navigation information, battery charge state information, movement control instructions, and other information, instructions, or commands relevant to operations of the autonomous battery vehicles 104, 106” (par. 41)], the first status information comprising at least battery power information, location information, and a motion status of the work machine [pars. 41, 46 & 70; battery charge state information, navigation information, and continually updated location information such that the exchange vehicle 106/104 can meet the vehicle 102 “even though the electric vehicle may be moving” (par. 70), thus motion status via the updated location information; all communication can take place via the server, par. 46]; 
calculating a synchronization location and a synchronization time of the work machine and the battery exchange device according to the first status information  [pars. 29, 31, 41, 49, 56, 70 & 89; the exchange device 104/106 is controlled to rendezvous (thus at a time, i.e. the dispatch time and place, i.e. the current location of the vehicle) with the vehicle 102 at its current location, via constantly updated location information (par. 70) and a planning module (par. 56)], generating pre-judgment information [pars. 29, 31, 41, 49, 56, 70 & 88-89; the initial plan/route comprises pre-judgement information that is used to navigate the exchange device 106 to the work vehicle 102 is pre-judgement information (that may change according to the vehicle’s updated location)], and sending a synchronization command to the battery exchange device to control the battery exchange device to move toward the work machine according to the pre-judgment information and the synchronization command [pars. 29, 31, 41, 49, 56, 70 & 88-89; location/navigation information is received regarding the exchange devices 106/104 such that the device 106/104 which is the closest exchange vehicle (i.e. at the station 901 closest to the vehicle 102’s location) can be activated (commanded) in response to an exchange request, thus a command is sent], the pre-judgment information comprising at least the synchronization location and the synchronization time [pars. 29, 31, 41, 49, 56, 70 & 88-89; the initial plan/route comprises pre-judgement information that is used to navigate the exchange device 106 to the work vehicle 102 is pre-judgement information (that may change according to the vehicle’s updated location)]; 
continually receiving at least some of the first status information from the work machine [fig. 5, step 504; pars. 46 & 67, a replacement request is received from an electric vehicle, via the server 114 (par. 46) and may include the location of the electric vehicle; the server receives status information from exchange devices 106/104 including “navigation information, battery charge state information, movement control instructions, and other information, instructions, or commands relevant to operations of the autonomous battery vehicles 104, 106” (par. 41); continually updated location information such that the exchange vehicle 106/104 can meet the vehicle 102 “even though the electric vehicle may be moving” (par. 70), thus motion status via the updated location information; all communication can take place via the server, par. 46] and receiving second status information from the battery exchange device, the second status information comprising at least location information of the battery exchange device [pars. 35, 41, 46 & 88; figs. 9A-9B; location/navigation information is received regarding the exchange devices 106/104, via a GPS receiver for navigation, i.e. the device 106, which comprises navigation unit 222, receives its own location information from a satellite] and
determining, according to the first status information and the second status information, whether synchronization of the work machine and the battery exchange device is complete [par. 78; when an exchange vehicle 106 arrives at the work vehicle 102, communication takes place between an already present exchange vehicle 106 such that the already present exchange vehicle decouples and allows the new exchange vehicle to enter, completing synchronization, and all communication can take place via the server, (par. 46), thus the arrival of the new vehicle (second status information) is a determination that the synchronization is complete; the location of the vehicle 102 is also transmitted to the server (par. 41), thus the first status information also indicates that synchronization is complete once the locations match]; and 
sending a battery exchange command to the battery exchange device when the battery exchange device achieves synchronization with the work machine to control the battery exchange device to exchange the battery of the work machine [par. 78; when an exchange vehicle 106 arrives at the work vehicle 102, communication takes place between an already present exchange vehicle 106 such that the already present exchange vehicle decouples and allows the new exchange vehicle to enter, completing synchronization, and all communication can take place via the server, (par. 46), thus the arrival of the new vehicle is a determination that the synchronization is complete and triggers “replacement by communications between the autonomous battery vehicles”, which can take place via the server (par. 46)].
While Jacobs discloses utilizing the pre-judgment information to control the battery exchange device to move toward the work machine [pars. 29, 31, 41, 49, 56, 70 & 88-89; the initial plan/route comprises pre-judgement information that is used to navigate the exchange device 106 to the work vehicle 102 is pre-judgement information (that may change according to the vehicle’s updated location)] Jacobs does not explicitly disclose sending the pre-judgment information.
While Jacobs discloses receiving the battery power information [pars. 41 & 46] Jacobs does not explicitly disclose the battery power information is continually received.
However, Jacobson discloses a battery exchange system [fig. 1], wherein a battery management module [fig. 1,300] in communication [fig. 1, via 600] with the work machine [fig. 1, 200] and the battery exchange device [fig. 1, 400] sends the pre-judgment information [fig. 4, steps 810-830; pars. 36 &44-46; the battery management module 300 performs calculation to determine the optimized route of the battery-changing device (which can be a robotic vehicle) to the work vehicle, said optimized route is sent as a command to the battery-changing device from the battery management module 300 via data network 600 (par. 36, fig. 1)].
Jacobson further discloses the battery power information is continually received [par. 17].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Jacobs to further include sending the pre-judgment information for the purpose of performing the analysis at an analysis module of the control device to consider the optimized plan for more than one battery-changing device, using Dijkstra's algorithm, Prim's algorithm, Kruskal's algorithm, Floyd-Warshall algorithm, Johnson's algorithm, or the like, as taught by Jacobson (par. 24).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Jacobs to further include the battery power information is continually received for the purpose of storing and updating data regarding the batteries in the battery exchange system, as taught by Jacobson (pars. 17-19).
	Regarding claim 8, Jacobs discloses wherein: the second status information further comprises an exchange result [par. 78; when an exchange vehicle 106, arrives at the work vehicle 102, communication takes place between an already present exchange vehicle 106 such that the already present exchange vehicle decouples and allows the new exchange vehicle to enter, completing synchronization, this communication can take place through the server (par. 46), once the battery/exchange vehicle is installed and the exchange vehicle communicate with the server to determine recharging locations relative to its own location, this is a confirmation that the exchange has completed and also is according to the second status information; fig. 6, steps 602 & 604]; 
the exchange result comprises exchange complete and exchange incomplete [par. 78; when an exchange vehicle 106, arrives at the work vehicle 102, communication takes place between an already present exchange vehicle 106 such that the already present exchange vehicle decouples and allows the new exchange vehicle to enter, completing synchronization, this communication can take place through the server (par. 46), once the battery/exchange vehicle is installed and the exchange vehicle communicate with the server to determine recharging locations relative to its own location, this is a confirmation that the exchange has completed and also is according to the second status information; fig. 6, steps 602 & 604; the initial communication between the two battery exchange vehicles is an exchange not complete result]; 
whether the battery is exchanged is determined according to the first status information or the second status information [par. 78; when an exchange vehicle 106, arrives at the work vehicle 102, communication takes place between an already present exchange vehicle 106 such that the already present exchange vehicle decouples and allows the new exchange vehicle to enter, completing synchronization, this communication can take place through the server (par. 46), once the battery/exchange vehicle is installed and the exchange vehicle communicate with the server to determine recharging locations relative to its own location, this is a confirmation that the exchange has completed and also is according to the second status information]; 
after the battery is exchanged, a command is sent to the battery exchange device to control the battery exchange device to return to a base and take the exchanged battery to the base for charging [pars. 74-78, the present exchange vehicle requests a replacement when its own battery depletes and is dispatched to a nearest recharging station after communication with the server].
	Regarding claim 9, Jacobs discloses wherein: the control device stores a location of the at least one battery exchange device; and after receiving the battery exchange request and the first status information from the work machine, a battery exchange device is selected from the at least one battery exchange device according to the first status information and the location of the battery exchange device  [fig. 5, step 504; pars. 46 & 67, a replacement request is received from an electric vehicle, via the server 114 (par. 46) and may include the location of the electric vehicle; pars. 29, 31, 41, 49, 56, 70 & 88-89; location/navigation information is received regarding the exchange devices 106/104 such that the device 106/104 which is the closest exchange vehicle (i.e. at the station 901 closest to the vehicle 102’s location) can be activated (commanded) in response to an exchange request; since the “closest autonomous battery vehicle 902” is determined, it implies the server has knowledge (memory) of at least two locations of autonomous battery vehicles].

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs US PGPUB 2019/0009756 in view of Jacobson US PGPUB 2013/0054080, and further in view of Hatanaka Spanish Publication ES2274597T3. (It is noted that the Hatanaka citations are taken from the machine translation, until a translation is obtained.)
	Regarding claim 5, Jacobs discloses wherein: 
	the processor updates a battery exchange status of the work machine, the battery exchange status comprises at least one of requesting [fig. 5, replacement request received; par. 67], selecting, selection abnormality, selection complete, synchronizing, synchronization abnormality, synchronization complete, exchanging, exchange abnormality, and exchange complete;
The combination of Jacobs and Jacobson does not explicitly disclose a display unit.
The combination of Jacobs and Jacobson does not explicitly disclose the processor controls the display unit to display the battery exchange status; the processor issues a prompt when an abnormality in the battery exchange status occurs; the prompt comprises at least one of an audible and visual prompt, a short message prompt, and an email prompt.
However, Hatanaka discloses a battery exchange device [abs.] comprising a display unit [pars. 196-199, display unit 314], wherein the processor controls the display unit to display the battery exchange status [pars. 196-199, the display unit indicates the status of the exchange]; the processor issues a prompt when an abnormality in the battery exchange status occurs [pars. 196-199 & 211, if an abnormality occurs, the user is prompted via the display unit and an audio message]; the prompt comprises at least one of an audible and visual prompt [par. 211, via display and audio], a short message prompt, and an email prompt.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Jacobs and Jacobson to further include  a display unit and wherein the processor controls the display unit to display the battery exchange status; the processor issues a prompt when an abnormality in the battery exchange status occurs; the prompt comprises at least one of an audible and visual prompt, a short message prompt, and an email prompt for the purpose of indicating to a user a status of the exchange, as taught by Hatanaka (pars. 196-199).
	Regarding claim 6, Hatanaka as applied in claim 5 discloses wherein: the abnormality comprises the synchronization abnormality, the selection abnormality, and the exchange abnormality [par. 211, exchange normality].
	Regarding claim 11, Jacobs discloses updating a battery exchange status of the work machine in real time, the battery exchange status comprising at least one of requesting  [fig. 5, replacement request received; par. 67; the request is sent over a network (fig. 1, 153) thus real time], selecting, selection abnormality, selection complete, synchronizing, synchronization abnormality, synchronization complete, exchanging, exchange abnormality, and exchange complete.
The combination of Jacobs and Jacobson does not explicitly disclose displaying the battery exchange status in real time and issuing a prompt when an abnormality in the battery exchange status occurs, the prompt comprising at least one of an audible and visual prompt, a short message prompt, and an email prompt.
However, Hatanaka discloses a battery exchange device [abs.] comprising a display unit [pars. 196-199, display unit 314] which displays the battery exchange status in real time [pars. 196-199, the display unit indicates the status of the exchange] and issues a prompt when an abnormality in the battery exchange status occurs [pars. 196-199 & 211, if an abnormality occurs, the user is prompted via the display unit and an audio message], the prompt comprising at least one of an audible and visual prompt [par. 211, via display and audio], a short message prompt, and an email prompt.
	Regarding claim 12, Hatanaka discloses wherein: the abnormality comprises the synchronization abnormality, the selection abnormality, and the exchange abnormality [par. 211, exchange normality].

Allowable Subject Matter
	With respect to claim 3, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “the first status information further comprises a quantity of battery compartments of the work machine; the processor confirms the quantity of battery compartments according to the first status information and selects a battery exchange manner according to the quantity of battery compartments; the battery exchange manner comprises exchanging the battery when the work machine is stopped, and exchanging the battery when the work machine is moving; the pre-judgment information further comprises the battery exchange manner; the processor sends the pre-judgment information to the work machine” in combination with all the other elements recited in claim 1, from which claim 3 depends.
	With respect to claim 10, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “wherein: the pre-judgment information further comprises a battery exchange manner” and “the first status information further comprises a quantity of battery compartments of the work machine; the quantity of battery compartments of the work machine is confirmed when generating the pre-judgment information; the processor confirms the quantity of battery compartments according to the first status information and selects a battery exchange manner according to the quantity of battery compartments; if the quantity of the battery compartments is one, the exchange manner is to replace the battery when the work machine is stopped;  if the quantity of battery compartments is more than one, the exchange manner is to replace the battery while the work machine is moving” in combination with all the other elements recited in claim 7, from which claim 10 depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859